                            Case 20-13103-BLS             Doc 226        Filed 02/11/21         Page 1 of 6




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                       Chapter 11 (Subchapter V)
             In re:
                                                                       Case No. 20-13103 (BLS)
             BC HOSPITALITY GROUP INC., et al.,
                                                                       (Jointly Administered)
                                                     Debtors. 1
                                                                       Confirmation Hearing Date: March 4, 2021 at 10:00 a.m. (ET)

                                                                       Contract Obj. Deadline: February 25, 2021 at 4:00 p.m. (ET)




                            NOTICE OF POTENTIAL ASSUMPTION OF EXECUTORY
                           CONTRACTS OR UNEXPIRED LEASES AND CURE CLAIMS

                 PLEASE TAKE NOTICE that BC Hospitality Group Inc. and its above-captioned
         debtors and debtors in possession (collectively, the “Debtors”) each filed a voluntary petition for
         relief under subchapter V of chapter 11 of title 11 of the United States Code (the “Bankruptcy
         Code”) in the United States Bankruptcy Court for the District of Delaware (the “Court”) on
         December 14, 2020 (the “Petition Date”).

                 PLEASE TAKE FURTHER NOTICE that, on January 7, 2021, the Court entered an
         order (the “Bidding Procedures Order”) [Docket No. 102] authorizing and approving the bidding
         procedures (the “Bidding Procedures”) attached as Exhibit 1 to the Bidding Procedures Order. In
         accordance with the Bidding Procedures Order, the Debtors have commenced a marketing process
         for plan sponsors or purchasers to facilitate the Debtors’ emergence from these chapter 11 cases.

                 PLEASE TAKE FURTHER NOTICE that, on the January 21, 2021, the Debtors filed
         their Joint Chapter 11 Plan of BC Hospitality Group Inc. and Its Debtor Affiliates [Docket No.
         169] (the “Plan”).2 The Plan includes a toggle feature, resulting in either: (a) an Asset Sale
         Restructuring, which will allow the Debtors to enter into a sale transaction for the sale or
         disposition the Debtors’ assets; or (b) an Equitization Restructuring, which is a reorganization that
         will provide for the implementation of the terms of an acceptable plan sponsor investment in the
         form of an equity investment. The Bidding Procedures and the Plan provide for substantial


         1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC (1356);
               BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567); E2 Lafayette
               LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union Square LLC
               (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC (5517); E2 Seaport
               LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC (2825); BC Century
               City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is 205 Hudson Street,
               Suite 1001, New York, New York 10013.
         2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.
27719004.2
                        Case 20-13103-BLS         Doc 226      Filed 02/11/21      Page 2 of 6




         flexibility with respect to the structure of any transaction and the terms of the Plan may be revised
         to the extent necessary.

                 PLEASE TAKE FURTHER NOTICE that the Plan includes proposed procedures for
         the assumption and assignment of Executory Contracts and Unexpired Leases (the “Assumption
         Procedures”) in connection with a transaction with the successful bidder (the “Successful Bidder”)
         through the Plan.

                  PLEASE TAKE FURTHER NOTICE that, on January 22, 2021, the Court entered an
         order [Docket No. 174] (the “Solicitation Procedures Order”) approving, among other things,
         (a) the solicitation and voting procedures with respect to the Plan, (b) the solicitation materials and
         documents to be included in the solicitation packages, and (c) the procedures for soliciting,
         receiving, and tabulating votes on the Plan and for filing objections to the Plan.

                 PLEASE TAKE FURTHER NOTICE that a hearing (the “Confirmation Hearing”) to
         consider, among other things, approval of the Plan, including the Assumption Procedures, will be
         held on March 4, 2021 at 10:00 a.m. (prevailing Eastern Time) before the Honorable Brendan
         Linehan Shannon, Bankruptcy Judge, United States Bankruptcy Court for the District of Delaware,
         at District of Delaware, at 824 Market Street North, 6th Floor, Courtroom No. 1, Wilmington,
         Delaware 19801, or at such other place (which may be by video conference) and time as the
         Debtors shall notify all parties entitled to notice. The Debtors have the right to adjourn the
         Confirmation Hearing at or prior to the Confirmation Hearing.

             PLEASE BE ADVISED: YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE
             BEEN IDENTIFIED AS A PARTY TO AN EXECUTORY CONTRACT OR UNEXPIRED
             LEASE THAT MAY BE ASSUMED AND ASSIGNED IN CONNECTION WITH THE
             PLAN. THE EXECUTORY CONTRACTS AND UNEXPIRED LEASES THAT MAY BE
             ASSUMED AND ASSIGNED IN CONNECTION WITH THE PLAN, AND THE RELATED
             CURE CLAIMS, ARE SET FORTH ON EXHIBIT 1 HERETO.

             THE PRESENCE OF A CONTRACT OR LEASE ON EXHIBIT 1 HERETO DOES NOT
             CONSTITUTE AN ADMISSION THAT SUCH CONTRACT OR LEASE IS AN
             EXECUTORY CONTRACT OR UNEXPIRED LEASE. MOREOVER, THE INCLUSION
             OF ANY CONTRACT OR LEASE ON EXHIBIT 1 SHALL NOT BE CONSTRUED AS AN
             AFFIRMATIVE INDICATION THAT SUCH CONTRACT OR LEASE WILL BE
             ASSUMED AND ASSIGNED IN CONNECTION WITH THE PLAN. THE DEBTORS
             RESERVE ALL OF THEIR RIGHTS, CLAIMS, AND CAUSES OF ACTION WITH
             RESPECT TO THE CONTRACTS AND LEASES LISTED ON EXHIBIT 1 HERETO.


                 PLEASE TAKE FURTHER NOTICE that, under the terms of Article VI of the Plan, if
         an Asset Sale Restructuring is elected, on the Effective Date, except as otherwise provided herein,
         in the Plan Supplement, or in the Confirmation Order, each Executory Contract and Unexpired
         Lease that is not assumed or assigned pursuant to the Asset Purchase Agreement shall be deemed
         automatically rejected.


27719004.2                                                 2
                        Case 20-13103-BLS            Doc 226       Filed 02/11/21       Page 3 of 6




                If an Equitization Restructuring is elected, on the Effective Date, except as otherwise
         provided herein or in the Confirmation Order, each Executory Contract and Unexpired Lease shall
         be deemed automatically assumed by the applicable Debtor as of the Effective Date other than
         those contracts and leases that are identified on the Schedule of Rejected Executory Contracts and
         Unexpired Leases in the Plan Supplement.
                 Such automatic assumption or rejection, as applicable, shall be effective without the need
         for any further notice to or action, order, or approval of the Court, in accordance with the
         provisions and requirements of sections 365 and 1123 of the Bankruptcy Code, other than any
         Executory Contracts and Unexpired Leases that: (a) have been previously assumed, assumed and
         assigned, or rejected pursuant to a Court order; (b) are the subject of a motion to assume, assume
         and assign, or reject such Executory Contract or Unexpired Lease (or of a Filed objection with
         respect to the proposed assumption, assumption and assignment, or rejection of such Executory
         Contract or Unexpired Lease) that is pending on the Effective Date; or (c) are a contract, release,
         or other agreement or document entered into in connection with the Plan. The Confirmation Order
         will constitute an order of the Court approving, subject to and upon the occurrence of the Effective
         Date, the above-described assumptions and assumptions and assignments, or rejections, as
         applicable. Any Filed motion to assume, assume and assign, or reject any Executory Contracts or
         Unexpired Leases (or Filed objection with respect to the proposed assumption and assignment of
         such contract) that is pending on the Effective Date shall be subject to approval by the Court on or
         after the Effective Date by a Final Order, but may be withdrawn, settled, or otherwise prosecuted
         by the Reorganized Debtors or the Plan Administrator, with any such disposition to be deemed to
         effect an assumption, assumption and assignment, or rejection, as applicable, as of the Effective
         Date.
                 PLEASE TAKE FURTHER NOTICE that a list of Executory Contracts and Unexpired
         Leases that may be assumed and assigned in connection with the Plan, and the corresponding Cure
         Claims,3 is attached hereto as Exhibit 1. Other than the Cure Claims listed on Exhibit 1, the
         Debtors are not aware of any amounts due and owing under the Executory Contracts and
         Unexpired Leases listed therein. The Cure Claims listed reflect the amount required to cure
         defaults or such other amount as has been agreed to between the Debtors and the applicable
         counterparty. The Cure Claims are not dispositive for any other purpose, including for voting or
         distribution purposes.

                 PLEASE TAKE FURTHER NOTICE that any objections to the proposed assumption
         and assignment of an Assigned Contract or Unexpired Lease (a “Contract Objection”), including
         any objection relating to the Cure Claim, must (a) be in writing; (b) comply with the Bankruptcy
         Rules and Local Rules; (c) state with specificity the grounds for such objection, including, without
         limitation, the fully liquidated cure amount and the legal and factual bases for any unliquidated
         cure amount that the counterparty believes is required to be paid under sections 365(b)(1)(A) and
         (B) of the Bankruptcy Code for the applicable Executory Contract or Unexpired Lease, along with
         the specific nature and dates of any alleged defaults, the pecuniary losses, if any, resulting
         therefrom, and the conditions giving rise thereto; (d) be served on (i) counsel to the Debtors, Young


         3   “Cure Claim” means a “monetary Claim based upon a Debtor’s defaults under any Executory Contract or
             Unexpired Lease to be assumed under the Plan by such Debtor pursuant to section 365 of the Bankruptcy Code
             and calculated in accordance with the terms herein.” Plan Art. I(A)(30).

27719004.2                                                     3
                       Case 20-13103-BLS         Doc 226      Filed 02/11/21     Page 4 of 6




         Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware
         19801, Attn: M. Blake Cleary (mbcleary@ycst.com) and Elizabeth S. Justison
         (ejustison@ycst.com); (ii) the Office of the United States Trustee for the District of Delaware, 844
         N. King Street, Wilmington, Delaware 19801 (Attn: Rosa Sierra (rosa.sierra@usdoj.gov)); (iii)
         counsel to the Debtors’ post-petition lenders, Willkie Farr & Gallagher LLP, 787 Seventh Avenue,
         New York, New York 10019-6066 (Attn: Andrew S. Mordkoff (amordkoff@willkie.com)); and
         (iv) the Subchapter V Trustee, Jami B. Nimeroff, Esq., Brown McGarry Nimeroff LLC, Two Penn
         Center, Suite 610, 1500 John F. Kennedy Boulevard, Philadelphia, PA 19102
         (jnimeroff@bmnlawyers.com) (collectively, the “Objection Notice Parties”), and (e) be filed with
         the Clerk of the Court and served by no later than February 25, 2021 at 4:00 p.m. (prevailing
         Eastern Time), subject to extension as set forth in paragraph 4 of the Solicitation Procedures
         Order.

                 PLEASE TAKE FURTHER NOTICE that, on March 1, 2021 at 10:00 a.m. (ET), the
         Debtors will conduct an auction (the “Auction”) for the Debtors’ assets or equity either via
         videoconference or at the offices of Young Conaway Stargatt & Taylor, LLP, Rodney Square,
         1000 North King Street, Wilmington, Delaware 19801. The Auction may be adjourned in
         accordance with the Bidding Procedures Order. Following the Auction, the Debtors will file a
         notice of the successful bidder (the “Successful Bidder Notice”) and post the Successful Bidder
         Notice on the website of their Voting Agent, https://dm.epiq11.com/case/bychloe. The Successful
         Bidder Notice will include the name of the Successful Bidder and the amount of the Successful
         Bidder’s bid and the name of any applicable back-up bidder and the amount of such back-up
         bidder’s bid.

                PLEASE TAKE FURTHER NOTICE that any objections solely with respect to the
         conduct of the Auction or the specific identity of and adequate assurance of future performance
         provided by the Successful Bidder following the Auction shall be made no later than 4:00 p.m.
         (prevailing Eastern Time) on March 2, 2021.

              PLEASE TAKE FURTHER NOTICE THAT IN THE EVENT OF A DISPUTE
         REGARDING: (1) THE AMOUNT OF ANY CURE CLAIM; (2) THE ABILITY OF THE
         REORGANIZED DEBTORS, THE PURCHASER, OR ANY ASSIGNEE, AS
         APPLICABLE, TO PROVIDE “ADEQUATE ASSURANCE OF FUTURE
         PERFORMANCE” (WITH THE MEANING OF SECTION 365 OF THE BANKRUPTCY
         CODE) UNDER THE EXECUTORY CONTRACT OR UNEXPIRED LEASE TO BE
         ASSUMED OR ASSUMED AND ASSIGNED; OR (3) ANY OTHER MATTER
         PERTAINING TO ASSUMPTION OR THE ASSUMPTION AND ASSIGNMENT, THE
         CURE CLAIMS SHALL BE MADE FOLLOWING THE ENTRY OF A FINAL ORDER
         RESOLVING THE DISPUTE AND APPROVING THE ASSUMPTION OR THE
         ASSUMPTION AND ASSIGNMENT.

                  PLEASE TAKE FURTHER NOTICE that although the Debtors have made a good-faith
         effort to identify all Executory Contracts and Unexpired Leases that may be assumed and assigned
         in connection with the Plan, the Debtors or the Successful Bidder may identify certain other
         Executory Contracts or Unexpired Leases that should be assumed and assigned in connection with
         the Plan. Accordingly, the Debtors have reserved the right to (i) supplement the list of Executory
         Contracts and Unexpired Leases annexed to this Notice with previously omitted Executory
27719004.2                                                4
                       Case 20-13103-BLS         Doc 226      Filed 02/11/21     Page 5 of 6




         Contracts and Unexpired Leases in accordance with the definitive terms of the Plan, (ii) remove
         any Executory Contracts or Unexpired Lease from the list, and/or (iii) modify the previously stated
         Cure Claims associated with any Executory Contract or Unexpired Lease.

                  PLEASE TAKE FURTHER NOTICE that in the event that the Debtors supplement the
         list of Executory Contracts and Unexpired Leases or modify the previously stated Cure Claims for
         a particular Executory Contract or Unexpired Lease, the Debtors will promptly file and serve a
         revised notice on each counterparty affected. Such counterparties shall file any Contract
         Objections with respect to the revised notice by the earlier of (a) 14 days after service of the
         amended notice reflecting such changes, and (b) the date of the scheduled Confirmation Hearing.

                                OBTAINING ADDITIONAL INFORMATION

                 Copies of the Plan, the Bidding Procedures Order, and the Solicitation Procedures Order,
         as well as all related exhibits, and all other documents filed with the Court, are available free of
         charge on the Debtors’ case information website, located at https://dm.epiq11.com/case/bychloe
         or by calling Epiq Corporate Restructuring, LLC (the “Voting Agent”) at 646-282-2400 or by
         emailing bychloe@epiqglobal.com. You may also obtain copies of any pleadings filed in these
         chapter 11 cases for a fee via PACER at: https://www.deb.uscourts.gov/. Please be advised that
         the Voting Agent is authorized to answer any questions about, and provide additional copies of,
         solicitation materials, but may not advise you as to whether you should vote to accept or reject the
         Plan.

                 CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

              UNLESS YOU FILE AN OBJECTION TO THE CURE CLAIM AND/OR THE
         ASSUMPTION OR ASSIGNMENT OF YOUR EXECUTORY CONTRACT OR UNEXPIRED
         LEASE IN ACCORDANCE WITH THE INSTRUCTIONS AND DEADLINES SET FORTH
         HEREIN, YOU SHALL BE (A) BARRED FROM OBJECTING TO THE CURE CLAIM SET
         FORTH ON EXHIBIT 1, (B) ESTOPPED FROM ASSERTING OR CLAIMING ANY CURE
         CLAIM AGAINST THE DEBTORS OR THE SUCCESSFUL BIDDER THAT IS GREATER
         THAN THE CURE CLAIM SET FORTH ON EXHIBIT 1; AND (C) DEEMED TO HAVE
         CONSENTED TO THE ASSUMPTION AND/OR ASSIGNMENT OF YOUR EXECUTORY
         CONTRACT OR UNEXPIRED LEASE.



                                             [Signature Page Follows]




27719004.2                                                5
                      Case 20-13103-BLS   Doc 226   Filed 02/11/21   Page 6 of 6




         Dated: February 11, 2021            YOUNG CONAWAY STARGATT &
         Wilmington, Delaware                TAYLOR, LLP

                                             /s/ Elizabeth S. Justison
                                             M. Blake Cleary (No. 3614)
                                             Elizabeth S. Justison (No. 5911)
                                             Rodney Square, 1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             E-mail: mbcleary@ycst.com
                                                      ejustison@ycst.com

                                             Counsel to the Debtors and Debtors in Possession




27719004.2                                      6
